Citation Nr: 0840691	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated septum, for accrued benefits purposes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epistaxis, for accrued benefits purposes.

4.  Entitlement to service connection for right ear hearing 
loss, for accrued benefits purposes.

5.  Entitlement to service connection for a right eye 
disability, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 
1955.  The appellant seeks surviving spouse benefits.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ear hearing loss and for a right 
eye disability and that denied petitions to reopen final 
disallowed claims for service connection for a deviated 
septum and for epistaxis, all for accrued benefits purposes.  
This matter also comes before the Board from a July 2002 
rating decision that denied service connection for the cause 
of the veteran's death. 

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a deviated septum, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for epistaxis, entitlement to service 
connection for right hearing loss, and entitlement to service 
connection for a right eye disability, each for the purposes 
of accrued benefits, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Following separation from service, the veteran developed 
amyotrophic lateral sclerosis (ALS), from which he died in 
February 2002.  

2.  There is a positive association between military service 
and the development of ALS.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.


CONCLUSION OF LAW

The veteran's ALS, which was a cause of his death, is 
presumed to have developed as a result of his active service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.309, 3.318 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (20087). 

The veteran died in February 2002.  A February 2002 death 
certificate listed his cause of death as cardiorespiratory 
arrest secondary to ALS.  There were no other conditions 
listed as contributing to death but not resulting in the 
underlying cause.  

The veteran was service-connected for post-operative muscle 
atrophy of the left hemithorax, resection of the left sixth 
rib, chronic fibrous post-operative pleurisy of the left 
lung, and the residuals of a fracture of the right fourth toe 
prior to his death.  The appellant contends that the veteran 
developed ALS as a result of his active service.  
Alternatively, she asserts that his service-connected 
disabilities aggravated or materially contributed to his 
death.

In September 2008, an interim final rule was published in the 
Federal Register amending VA adjudication regulations to 
establish a presumption of service connection for amyotrophic 
lateral sclerosis (ALS) for any veteran who develops the 
disease at any time after separation from service.  See 73 
Fed. Reg. 54691 (2008).  That amendment was necessary to 
implement a decision by the Secretary to establish such a 
presumption based primarily upon a November 2006 report by 
the National Academy of Sciences Institute of Medicine on the 
association between active service and ALS.  The findings 
noted in that November 2006 
report suggest that military service in general is related to 
the development of ALS.   

The interim final rule establishes a new regulation, 38 CFR 
3.318 (2008), that provides that the development of ALS at 
any time after discharge or release from active military, 
naval, or air service is sufficient to establish service 
connection for that disease, if the veteran had active, 
continuous service of 90 days or more.  The presumption of 
service connection for ALS does not apply if there is 
affirmative evidence that ALS was not incurred during or 
aggravated by such service or affirmative evidence that ALS 
was caused by the veteran's own willful misconduct.  

The new regulation was published in an interim final 
rulemaking to implement immediately the Secretary's decision 
to establish a presumption of service connection for ALS for 
veterans with that diagnosis.  

The new § 3.318 applies to all applications for benefits that 
are received by VA on or after September 23, 2008, or that 
are pending before VA, the United States Court of Appeals for 
Veterans Claims, or the United States Court of Appeals for 
the Federal Circuit on September 23, 2008.  

The appellant's claim for service connection for the cause of 
the veteran's death as a result of ALS was pending before VA 
on September 23, 2008.  There is no affirmative evidence that 
ALS was not incurred during or aggravated by the veteran's 
service or affirmative evidence demonstrating that ALS was 
caused by the veteran's own willful misconduct.  As the claim 
was pending as of the effective date of the implementation of 
the presumption of service connection for ALS, and there is 
no evidence against the presumption, the presumption applies, 
and the appellant is entitled to service connection for the 
cause of the veteran's death.  

As the evidence is in favor of the appellant's claim, service 
connection for the cause of the veteran's death is warranted.  
All reasonable doubt has been resolved in favor of the 
appellant in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claims regarding whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a deviated septum, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for epistaxis, entitlement to service 
connection for right hearing loss, and entitlement to service 
connection for a right eye disability, each for the purposes 
of accrued benefits.

In May 2007, the Board remanded these claims for the issuance 
of a statement of the case addressing these issues.  On 
remand, however, a statement of the case was not issued.  
Because the appellant disagreed with the denial of these 
claims and a statement of the case addressing these claims 
has not yet been issued, another remand is necessary in order 
that the statement of the case may be issued.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Send the appellant and her 
representative a statement of the case 
on the issues of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
service connection for a deviated 
septum, whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for epistaxis, entitlement 
to service connection for right hearing 
loss, and entitlement to service 
connection for a right eye disability, 
each for the purposes of accrued 
benefits.  She should be informed of 
her appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


